                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION


LYVERIA HOPSON-LLOYD, et al.,                          §
                                                       §
                Plaintiffs,                            §
                                                       § CIVIL ACTION NO. 9:18-CV-211
v.                                                     §
                                                       §
JIMMY D. JONES, et al.,                                §
                                                       §
                Defendants.                            §



     ORDER ADOPTING REPORT AND RECOMMENDATION AND OF DISMISSAL

        The Court referred this matter to United States Magistrate Judge Keith F. Giblin for

consideration and recommended disposition of case-dispositive pretrial motions. Judge Giblin

issued a Report and Recommendation (Doc. No. 115) in which he recommended that the Court

grant several of the defendants’ motions to dismiss for failure to state a claim.              He also

recommended that the Court dismiss the remaining claims for lack of subject matter jurisdiction.

        The parties have not filed objections to the magistrate judge’s report. Having considered

the report of the magistrate judge and conducted a de novo review pursuant to 28 U.S.C. § 636 and

Federal Rule of Civil Procedure 72, the Court agrees with Judge Giblin’s findings and conclusions.

It is therefore ORDERED that the report and recommendation of the magistrate judge (Doc. No.

115) is ADOPTED. The defendants’ motions to dismiss (Doc. Nos. 51, 52, 53, 55, 57, 62, 64)

are GRANTED. The Court ORDERS that the plaintiffs’ claims are DISMISSED, with prejudice,

for failure to state a claim, with the exception of her state law causes of action for assault, battery,

and wrongful death asserted against defendant Cassidy Jones.             Those causes of action are

                                                   1
dismissed, without prejudice, for lack of subject matter jurisdiction as recommended by Judge

Giblin. All other pending motions are DENIED as moot. The Clerk is directed to close this case.



       So Ordered and Signed
       Sep 27, 2019




                                              2
